Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment files on 12/29/2021. Claims 1, 9 and 15. No claim was canceled. No claim was added.
Claims 1-20 are presented for examination.
Response to Argument
In reference to applicant’s argument regarding claim Rejections - 35 U.S.C. 101 
Applicant’s Argument: 
Claim 1-20 were rejected under 35 U.S.C. 101 as allegedly directed to an abstract idea without significantly more. Specifically, the Office Action asserts that the claims recite "Mental Processes/Concepts performed in the human mind". See, e.g., Office Action at pp 2-3. The Applicant traverses this rejection and submits that the pending claims set forth patent eligible subject matter. In brief, the Applicant submits that applying an artificial intelligence model cannot be performed in the human mind, as it involves an artificial intelligence model that does not exist in the human mind. The Applicant also submits that mutation of a machine's genetic structure cannot be performed in the human mind as it involves a machine genetic structure that does not exist in the human mind. The Applicant further submits that setting a machine genetic structure from a first sequence to a mutation of a second sequence, the machine genetic structure executable to configure hardware and software of the machine for operation, cannot occur in the human mind, as none of the machine genetic structure, the mutation, or the machine exists in the human mind. Rather, 
Examiner’s Response: 
Examiner respectfully disagrees to applicant argument. The claim recites “setting a machine genetic structure from a first sequence to a mutation of a second sequence” (Observation/Judgment) this limitation is direct to abstract idea because the human can set the structure of the machine from the first sequence to second sequence based on the observation.
Additionally, the amended limitation “applying an artificial intelligence model” This element is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation is not indicative of an inventive concept by Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Furthermore, “the machine genetic structure executable to configure hardware and software of the machine for operation” This limitation is not integrated into a practical application because it only recites additional elements of machine generic component, such as hardware, software.  This limitation is recited at a high-
In reference to applicant’s argument regarding claim Rejections - 35 U.S.C. 103
Applicant’s Argument: 
The cited references also fail to teach or even suggest determining, by applying an artificial intelligence model using the at least one of a discrepancy or an opportunity for improvement to satisfy the operating condition, a mutation of the machine genetic structure from a first sequence to a second sequence to address the at least one of a discrepancy or an opportunity for improvement to satisfy the operating condition, as set forth in claim 1. Further, claim 1 sets forth setting the machine genetic structure from the first sequence to the mutation of the second sequence, the machine genetic structure executable to configure hardware and software of the machine for operation. Neither the software change analysis of Sobel nor the states of Nakazawa teach or suggest such executable hardware and software configuration as set forth in claim 1, and the edge configurations of Cella are similarly deficient.  Since none of Sobel, Nakazawa, or Cella teaches or suggests these elements set forth in claim 1, any combination of Sobel, Nakazawa, and/or Cella is similarly deficient. As such, the cited references cannot provide aprimafacie case of obviousness with respect to claim 1. The Applicant submits that these rejections should be withdrawn.

Applicant’s arguments with respect to claim(s) 1, 9 and 15 have been considered and they are persuasive, based on the amended limitation of the claims 1, 9 and 15. However, upon further consideration, the new ground of rejection is presented below. 

Information Disclosure Statement
The information disclosure statements (IDS) filed 09/28/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to a system (claims 1-8), 9-14 media (claims 10-15) and method (claims 16-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial 
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Independent Claims 1, 9 and 15:
-	“evaluate the machine genetic structure with respect to an operating condition of the machine to identify at least one of a discrepancy or an opportunity for improvement for the machine genetic structure to satisfy the operating condition;” (Observation/Evaluation),
-	“a mutation of the machine genetic structure from a first sequence to a second sequence to address the at least one of a discrepancy or an opportunity for improvement to satisfy the operating condition;” (Observation/Jugdment),
-	“set the machine genetic structure from the first sequence to the mutation of the second sequence” (Observation/Judgment)
Step 2A: Prong 2 analysis:
The claim recites “memory including instructions for execution by at least one processor and a machine genetic structure specifying composition, performance, and health of a machine; and at least one processor to execute the instructions to at least:”, “the machine genetic structure executable to configure hardware and software of the machine for operation according to the machine genetic structure.” These limitations are not integrated into a practical application because it only recites additional elements, 
Step 2B analysis:
The claim recites “memory including instructions for execution by at least one processor and a machine genetic structure specifying composition, performance, and health of a machine; and at least one processor to execute the instructions to at least:”, “the machine genetic structure executable to configure hardware and software of the machine for operation according to the machine genetic structure.” As discussed above, these elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Additionally, the claim recites “determine, by applying an artificial intelligence model using the at least one of a discrepancy or an opportunity for improvement to satisfy the operating condition” this limitation is not indicative of an inventive concept by Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 2 recites:

-	 “gene modifier to mutate the machine genetic structure”. (Observation/Judgment)
-	“a gene communicator to transmit the machine genetic structure” (Observation/Judgment),
Step 2A: Prong 2 analysis:
The claim recites “a gene analyzer to analyze the machine genetic structure”, 
 “gene modifier to mutate the machine genetic structure”, “a gene communicator to transmit the machine genetic structure”. These limitations are not integrated into a practical application because it only recites additional modules, such as a gene analyzer, a gene modifier, a gene communicator.  These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B analysis:
The claim recites “a gene analyzer to analyze the machine genetic structure”, 
 “gene modifier to mutate the machine genetic structure”, “a gene communicator to transmit the machine genetic structure”. These limitations are not integrated into a practical application because it only recites additional modules, such as a gene analyzer, a gene modifier, a gene communicator.  These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the 
Additionally, the claim recites “a gene analyzer to analyze the machine genetic structure”, “gene modifier to mutate the machine genetic structure”, “a gene communicator to transmit the machine genetic structure” As discussed above, these elements are recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 
Claims 3, 10 and 16:
Step 2A: Prong 2 analysis:
 The claim recites “a task to be executed by the machine”, “a parameter to configure the machine” These limitations are not integrated into a practical application. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B analysis:
The claim recites “a task to be executed by the machine”, “a parameter to configure the machine” As discussed above, these elements are recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 

Claims 4, 11 and 17:
 “the discrepancy indicates an error at the machine” (Observation/evaluation)
No additional element that provide a practical application or amount to significant more the abstract idea.
Claims 5, 12 and 18:
Step 2A: Prong 2 analysis:
The claim recites “one processor is to store the mutation to transmit to a second machine.” These elements are recited at a high-level of generality such that it amounts to necessary data storing. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of storing data to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea. which are considered a well-understood, routine and conventional limitations.
Step 2B: Analysis:
The claim recites “one processor is to store the mutation to transmit to a second machine.” As discussed above, the additional elements of data storing step which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").
Claims 6, 13 and 19:
-	“evaluate the machine genetic structure with respect to an operating condition of the machine to identify at least one of a discrepancy or an opportunity for improvement for the machine genetic structure to satisfy the operating condition by comparing the machine genetic structurer to at least one of a) a set of stored machine genetic structures or b) a plurality of machine genetic structures associated with a fleet including the machine and a plurality of additional machines.” (Observation/Evaluation).
Step 2A: Prong 2 analysis:
The claim recites “evaluate the machine genetic structure with respect to an operating condition of the machine to identify at least one of a discrepancy or an opportunity for improvement for the machine genetic structure to satisfy the operating condition by comparing the machine genetic structurer to at least one of a) a set of stored machine genetic structures or b) a plurality of machine genetic structures associated with a fleet including the machine and a plurality of additional machines.” These limitations are not integrated into a practical application. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components such as processor, machine. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B analysis:
The claim recites “evaluate the machine genetic structure with respect to an operating condition of the machine to identify at least one of a discrepancy or an opportunity for improvement for the machine genetic structure to satisfy the operating 
Claims 7, 14 and 20 Step 2A: Prong 2 analysis:
The claim recites “the machine genetic structure is formed as a function of hardware, software, and operating conditions of the machine leveraging additional machine genetic structures from a cloud-based system via an edge device to configure the machine”. These limitations are not integrated into a practical application. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B analysis:
The claim recites “the machine genetic structure is formed as a function of hardware, software, and operating conditions of the machine leveraging additional machine genetic structures from a cloud-based system via an edge device to configure the machine”. As discussed above, these elements are recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 
Claim 8:
-	“the machine genetic structure includes a data structure to alter the configuration of the machine, specify the performance of the machine with respect to the operating condition” (Observation/Judgment).
No additional element that provide a practical application or amount to significant more the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8, 9-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel et al. (Patent No. US8694983– hereinafter, Sobel) in view of Smart et al. (Pub.No. 20190383705-hereinafter, Smart) and further in view of Nakazawa et al. (Patent No. US10082771- hereinafter, Nakazawa).
Regarding to claim 1, Sobel teaches an apparatus comprising: memory including instructions for execution by at least one processor and a machine genetic structure specifying composition, performance, and health of a machine (Sobel, [Col 2, lines 22-31 ], “The health of a system or an application installed on the system may be evaluated in a variety of ways. For example, the health of a system or application may be evaluated by 25 evaluating the performance or stability of the system or application using various performance or stability metrics, such as the processor, memory, or network usage of the system or application or the number of errors experienced by the system or application… As will be discussed in greater detail below, 30 the impact a software change has on the health of a system or application may be expressed by a health-impact score.” Examiner’s note, the evaluating to evaluate the heath of computer system based on the performance, wherein the computer system is considered as the machine generic structure. Composition such as the upgrading or changing of the new software on the computer device that will impact the health of the system according to the performance condition. Composition is considered as the software or hardware of the computer, for further clarify, [par.0088] in specification of the current application has described “... For example, a rank is ;
and at least one processor to execute the instructions to at least: evaluate the machine genetic structure with respect to an operating condition of the machine  to identify at least one of a discrepancy or an opportunity for improvement for the machine genetic structure to satisfy the operating condition (Sobel, [Column 5, liens 22-34], “The following will provide, with reference to FIGS.1 and 2, detailed descriptions of exemplary systems for: 1) determining whether a software change impacted the health of a computing system and/or application installed on the computing system, 2) determining the potential impact of a software change on the health of a computing system and/or application installed on the computing system based on information obtained from additional computing systems on which the software change has occurred, and 3) providing guidance on the potential impact of a software change on the health of a computing system or application. A description of the results of exemplary health evaluations that may be performed by such systems will be provided in connection with FIG. 4. In addition, a description of a health-impact report for a software change and a profile of a computing system that may be generated will be provided in connection with FIGS. 5 and 6, respectively” For further clarification see [column 8, lines 54- column 9, lines 3], “determine whether the software change identified in step 302 impacted the health of the computing system or an application installed on the computing system. The phrase "health evaluation," as used herein, generally refers to any type or form of evaluation used to determine the health of a computing system or one or more applications installed on the computing system… ; 
[…],
a mutation of the machine genetic structure from a first sequence to a second sequence to address the at least one of a discrepancy or an opportunity for improvement to satisfy the operating condition (Sobel, [Column 10, lines 4-25], “In certain embodiments, the first health evaluation detailed in step 304 may be performed before the software change identified in step 302 occurs on a computing system. For example, a first health evaluation of a computing system may be performed before an application or operating-system upgrade or patch is installed on the computing system. In alternative embodiments, this first health evaluation may be performed immediately after the software change occurs on the computing system. For example, a first evaluation of a computing system's health may be performed after software change- identification module 104 in Fig 1… For example, health-evaluation module 106 in FIG.1 may, after a software change occurs on first client 202 in FIG. 2, perform a second health evaluation of first client 202 in order to determine whether the software change impacted the health of first client 202 or an application installed on first client 202.”  Examiner’s note, examiner interpreted “determine a mutation of the ;
[…]
the machine genetic structure executable to configure hardware and software of the machine for operation according to the machine genetic structure (Sobel, [Column 11, lines 36-46], “For example, the result contained in stability impact table 442 in Fig.4 demonstrate that there has been a 50% increase in the average number of service and application-related errors experienced by the system subsequent to the software change. Similarly, the results contained in performance-impact table 446 demonstrate that there has been a significant increase in average CPU usage (78.22.6%), maximum CPU usage (87.9130%), average number of page faults (74.1440%), maximum number of page faults (75.3433%), and maximum number of IP datagrams (11.1111 % ) subsequent to the software change.” Examiner’s note, the impact table show health impact of software and hardware based on the software is .
However, Sobel does not teach determine, by applying an artificial intelligence model using the at least one of a discrepancy or an opportunity for improvement to satisfy the operating condition, and set the machine genetic structure from the first sequence to the mutation of the second sequence, 
On the other hand, Smart teaches determine, by applying an artificial intelligence model using the at least one of a discrepancy or an opportunity for improvement to satisfy the operating condition (Smart, [Par.0034-0035], “Processing circuitry processes the feature vector using a trained classification model to generate an engine health indication. The trained classification model is defined by model parameters which characteristics a boundary of healthy operation learnt from a training set of feature vectors which correspond to vibration sensor data captured during healthy operation of the engine, and the health indication provides a quantitative indication of deviation of the feature vector from the boundary of healthy operation learnt during the training. This approach has several technical advantages. Unlike alternative approaches which attempt to characteristics particular failure modes of the engine and match data sensed from the engine during operation against the pre-learnt characteristics of those failure modes, the present technique trains the model using feature vectors corresponding to vibration sensor data captured during healthy operation of the engine and then generates an engine health indication which quantifies the deviation of a newly captured feature vector from the boundary of healthy operation ,
Sobel and Smart are analogous in arts because they have the same field of endeavor of using a machine learning model to predict health operation of the machine. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Sobel’s method, in view of Smart by applying an artificial intelligence model using the at least one of a discrepancy or an opportunity for improvement to satisfy the operating condition. The modification would have been obvious because one of the ordinary skills in art would be motivated to predict the engine failure and minimize the cost (Smart, [Par.0002], “Reciprocating internal combustion engines are typically used as the main propulsion system for maritime vessels. The breakdown of propulsion systems at sea can be very costly for shipping owners and operators. Failures of parts requiring invasive repair, such as the replacement of a piston can cost in the range of hundreds of thousands of dollars, while spectacular failures such as the engine fire caused by a crankcase split on the "Carnival Splendor" cost an estimated $65,000,000 in repair costs, losses and compensation. In addition, the early onset of common faults, such as worn piston rings, can lead to phenomena such as blow-by, where the air/fuel mixture can escape past the edges of the piston and into the crankcase, reducing the efficiency of combustion and causing an increase in fuel consumption and emissions. Early detection and rectification of defects before they become catastrophic therefore has a 
However, Sobel and Smart do not teach and set the machine genetic structure from the first sequence to the mutation of the second sequence, 
On the other hand, Nakazawa teaches and set the machine genetic structure from the first sequence to the mutation of the second sequence (Nakazawa, [Column 7, lines 10-20], “This formula shows the method of updating the evaluated value Q(s,, a,) of the action a, at the states, based on the reward r,+i returned as a result of the best action "max a" at the next state due to the result of the reward r,+i +action "a" is larger than the evaluated value Q(s,, a,) of the action "a" at the state "s", Q(s,, a,) is made larger, while conversely if it is smaller, Q(s,, a,) is also made smaller. That is, the value of a certain action in a certain state is made to approach the reward immediately returning as a result and the value of the best action in the next state due to that action. Of training data prepared based on the status variables. In a preferred embodiment of the present invention, the learning part comprises a reward calculating part calculating a reward in accordance with the amount of power fed, temperature, load, and vibration and a function updating part updating a function for determining the operating command based on the reward” Examiner’s note, using a reward function to evaluate the performances of the first and second action, the reward result of second action is larger,  the system will update the reward result as the next state of the second ,
Sobel, Smart and Nakazawa are analogous in arts because they have the same field of endeavor of evaluating a health of the machine based on the performance condition and composition. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Sobel and Smart’s method, further in view of Nakazawa by set the machine genetic structure from the first sequence to the mutation of the second sequence. The modification would have been obvious because one of the ordinary skills in art would be motivated to correct the right action and improve the performance of the machine, (Nakazawa, [Par. 0001, lines 24-29], “When using a machine tool for processing, to raise the processing 
Regarding to claim 9 is being rejected as the claim 1.
In additional, Sobel further teaches a non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine to at least (Sobel, [Column 19, lines 25-28], “Computing system 1010 broadly represents any single or multi-processor computing device or system capable of executing computer readable instructions.):
Regarding to claim 15 is being rejected as the claim 1.
Regarding to claim 2, Sobel teaches the apparatus of claim 1, wherein the at least one processor includes: a gene analyzer to analyze the machine genetic structure (Sobel, column 16, lines 1-8], “For example, a local system, such as clients 202-206 in FIG. 2, may determine whether to recommend a software change by analyzing the health-impact information received from the server in step 706 in FIG. 7. Alternatively, a remote computing system, such as server 210 in FIG. 2, may determine whether to recommend a software change based on health-impact information received from additional computing systems on which the software change has occurred” Examiner’s note, analyzing impact of the machine structure based on the changing of the software, wherein the software is changing is considered as changing of the machine structure.);
a gene modifier to mutate the machine genetic structure (Sobel, [column 5, lines 56-60], “an impact-determination module 110 for determining, based on these health evaluations, the impact of a software change on the health of a computing system and/or application installed on the computing system.”); 
and a gene communicator to transmit the machine genetic structure (Sobel, [Column 5, lines 63-66], “exemplary system 100 may comprise a communication module 112 for facilitating communication between a computing system (such as a user's system) and a 65 server or backend and a user-interface module 114 for providing a user interface.”).
Regarding to claim 3, Sobel teaches the apparatus of claim 1, wherein the operating condition includes at least one of a) a task to be executed by the machine (Sobel, [Column 5, lines 47-60], “As illustrated in this figure, exemplary system 100 may comprise one or more modules for performing one or more tasks. For example, exemplary system 100 may comprise a software-change identification module 104 for identifying software changes on a computing system.” Examiner’s note, the module to perform the one or more task such as the changing of the software.) 
Regarding to claim 10 is being rejected as the claim 3.
Regarding to claim 16 is being rejected as the claim 3.
Regarding to claim 4, Sobel teaches the apparatus of claim 1, wherein the discrepancy indicates an error at the machine ([column 8, lines 54- column 9, lines 3], “determine whether the software change identified in step 302 impacted the health of the computing system or an application installed on the computing system. The phrase "health evaluation," as used herein, generally refers to any type or form of evaluation 
Regarding to claim 11 is being rejected as the claim 4.

Regarding to claim 17 is being rejected as the claim 4.

Regarding to claim 5, Sobel teaches the apparatus of claim 1, wherein the at least one processor is to store the mutation to transmit to a second machine (Sobel, Column 6, lines 59-63], “As illustrated in this figure, exemplary system 200 may comprise a first client 202, a second client 204, a third client 206, and a server 210, each of which may be in communication with one another via a network 208.”  And [column 17, lines 1-9], “At step 904, a second set of health-impact information for the same software change may be received from a second computing system. For example, server 210 in FIG. 2 may receive health-impact information for the same software change detailed in step 902 from second client 204 via network 208. For example, server210 may receive health-impact information from second client 204 that identifies the health impact of an operating-system service pack on second client 204.”).
Regarding to claim 12 is being rejected as the claim 5.
Regarding to claim 18 is being rejected as the claim 5.
Regarding to claim 6, Sobel teaches the apparatus of claim 1, wherein the at least one processor is to evaluate the machine genetic structure with respect to an operating condition of the machine to identify at least one of a discrepancy or an opportunity for improvement for the machine genetic structure to satisfy the operating condition by comparing the machine genetic structurer to at least one of a) a set of stored machine genetic structures (Sobel, [column 8, lines 54- column 9, lines 3], “determine whether the software change identified in step 302 impacted the health of the computing system or an application installed on the computing system. The phrase "health evaluation," as used herein, generally refers to any type or form of evaluation used to determine the health of a computing system or one or more applications installed on the computing system… computing system by determining, for example, the number of errors encountered by an operating system or an application installed on the computing system ” and [Column 2, 14-21], “comparing the results of the second evaluation with the results of the first evaluation to determine whether the software change impacted the health of the computing system or an application installed on the computing system. Software changes may represent either application-software changes (such as application upgrades, patches, or settings changes) or system-software changes (such as operating-system upgrades, patches, or settings changes). Examiner’s note, the system evaluation the health of machine system based the comparing of first evaluation result and second evaluation result, therefore the system evaluating the changing of the software that address health impact of the computer system, the health impacted of the computer system is considered as the discrepancy.)
or b) a plurality of machine genetic structures associated with a fleet including the machine and a plurality of additional machines (Sobel, [Column 6, lines 30-35], “For example, as will be described in greater detail below, one or more of .
Regarding to claim 13 is being rejected as the claim 6.
Regarding to claim 19 is being rejected as the claim 6.
Regarding to claim 8, Sobel teaches the apparatus of claim 1, wherein the machine genetic structure includes a data structure to alter the configuration of the machine, specify the performance of the machine with respect to the operating condition (Sobel, [Col 2, lines 22-31], “The health of a system or an application installed on the system may be evaluated in a variety of ways. For example, the health of a system or application may be evaluated by 25 evaluating the performance or stability of the system or application using various performance or stability metrics, such as the processor, memory, or network usage of the system or application or the number of errors experienced by the system or application… As will be discussed in greater detail below, 30 the impact a software change has on the health of a system or application may be expressed by a health-impact score.” Examiner’s note, the evaluating to evaluate the heath of computer system based on the performance, composition such as the upgrading or changing of the new software on the computer device that impact the health of the system. As [par.0088] in the specification of current application has described “... For example, a rank is determined and assigned for each output based on composition genetics (e.g., hardware, software, and/or firmware)”), 
and establish a boundary for the health of the machine in operating with respect to the operating condition (Sobel, [column 8, lines 54- column 9, lines 3], .
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel et al. (Patent No. US8694983– hereinafter, Sobel) in view of Nakazawa et al. (Patent No. US10082771) and further in view of Cella et al. (Pub. No.: US20180284735-hereinfter, Cella).
Regarding to claim 7, Sobel, as modified in view of Nakazawa teaches the apparatus of claim 1, wherein the machine genetic structure is formed as a function of hardware, software (Sobel, [Column 3, lines 52-59], “In some embodiments, the request transmitted by the computing system to the server may contain a profile that identifies software and/or hardware characteristics of the computing system. In this example, the recommendation on whether to allow the software change to occur may be based at least in part on a hardware or software ,
However, Sobel and Nakazawa do not teach and operating conditions of the machine leveraging additional machine genetic structures from a cloud-based system via an edge device to configure the machine.
On the other hand, Cella teaches and operating conditions of the machine leveraging additional machine genetic structures from a cloud-based system via an edge device to configure the machine (Cella, [Par.0009], “These methods and systems include methods, systems, components, devices, workflows, services, processes, and the like that are deployed in various configurations and locations, such as: (a) at the "edge" of the Internet of Things, such as in the local environment of a heavy industrial machine; (b) in data transport networks that move data between local environments of heavy industrial machines and other environments, such as of other machines or of remote controllers, such as enterprises that own or operate the machines or the facilities in which the machines are operated; and (c) in locations where facilities are deployed to control machines or their environments, such as cloud-computing environments and on-premises computing environments of enterprises that .
Sobel, Nakazawa and Cella are analogous in arts because they have the same field of endeavor of evaluating a health of the machine based on the performance condition and composition. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Sobel and Nakazawa’s method, in view of Cella by using a cloud based system via an edge device to configure the machine to improve the data collection and optimize the operation of the machine. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the machine operation in the industrial enviroment (Cella, [Par.0009], “ Methods and systems are provided herein for data collection in industrial environments, as well as for improved methods and systems for using collected data to provide improved monitoring, control …these methods and systems include a range of ways for providing improved data include a range of methods and systems for providing improved data collection, as well as methods and systems for deploying increased intelligence at the edge, in the network, and in the cloud or premises of the controller of an industrial environment.”).
Regarding to claim 14 is being rejected as the claim 7.
Regarding to claim 20 is being rejected as the claim 7.
Conclusion
THIS ACTION IS MADE FINAL.
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/E.T./
Examiner, Art Unit 2128
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128